DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 6, “said at least two vertical supports” should be changed to --said at least two vertical pole-type supports--.
In claim 1, line 7, “said system” should be changed to --said bait station system--.
In claim 7, line 2, “the secondary openings” should be changed to --the one or more secondary openings--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 13 recite the limitations “applying said acaricide… to each of said at least one horizontal applicator” and “placing an attractant in said bait station system”. Claim 10 refers to the bait station system of claim 1, which already includes the “acaricide…” on the at least one horizontal applicator and already includes an attractant within the system as claimed. Examiner suggests applicant amend claims to be independent claims so that the applying step and placing an attractant step can be clearly stated without these limitations already a part of the bait station system as in claim 1.  
Claims 11-12 and 14-15 are rejected as depending upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval (US 2019/0104703) in view of Wollesen (US 9567803) and Abel et al. (US 8056513).
Regarding claim 1, Sandoval discloses a bait station system (1) comprising: at least one horizontal applicator (31); at least two vertical pole-type supports ((6) and (7)) abutting each end of said at least one horizontal applicator (Fig. 1), said at least two vertical pole-type supports holding said at least one horizontal applicator in position (Fig. 1), said system being structured so that said at least one horizontal applicator is sandwiched between said at least two vertical pole-type supports to form at least one H-shaped structure (Fig. 1; paragraph [0028] notes that the upper horizontal cross member (11) is optional), said at least two vertical pole-type supports anchoring each end of said at least one horizontal applicator to the ground (paragraph [0032], lines 10-14); wherein, when an animal contacts and applies a force to said at least one 
Sandoval does not explicitly disclose an attractant for attracting mammals; an attractant bin for holding the attractant; a flexible joint attaching each of said at least two vertical pole-type supports to said attractant bin; and said bait station being structured so that when said force is removed, said at least two vertical pole-type supports and said at least one horizontal applicator return to their original position and shape. 
Wollesen teaches an attractant for attracting mammals (feed (5)) and an area for the attractant to be placed (Fig. 2); and a flexible joint (2) and said system being structured so that when said force is removed, said at least two vertical pole-type supports return to their original position and shape (Fig. 1; flexible mounting part (2) is made from rubber; abstract; col. 2, lines 7-16 and 58-67; col. 3, lines 5-7, col. 4, lines 48-58). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Sandoval to include an attractant for attracting mammals and a flexible joint as taught by Wollesen in order to attract mammals to the bait station and to allow the joint and attached components to return to the original position (Wollesen: abstract). Please note in the combination, the at least one horizontal applicator and the at least two vertical pole-type supports are taught by Sandoval, and since attached, would all return to their original position and shape with the flexible joint taught by Wollesen.    
Abel et al. teaches an attractant bin (30) for holding the attractant. It would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 2, Sandoval as modified by Wollesen and Abel et al. teaches the bait station system further comprising at least one elevating anchor (Abel et al.: (20)), wherein said at least one elevating anchor (Abel et al.: (20)) is attached to said attractant bin (Abel et al.: (30)) and wherein said flexible joint (Wollesen: (2)) is attached to said at least one elevating anchor (Abel et al.: (20)). 
Regarding claim 3, Sandoval as modified by Wollesen and Abel et al. teaches (references to Abel et al.) the bait station system further comprising at least one interior wall in said attractant bin, wherein said at least one interior wall further comprises an attractant opening through which said animal accesses said attractant (col. 4, lines 24-29 discloses an opening to access the attractant). 
Regarding claim 6, Sandoval as modified by Wollesen and Abel et al. teaches (references to Abel et al.) the bait station system further comprising a housing cover (34) to shelter said attractant (Abstract, refers to corn (or other feed)). 
Regarding claim 10, Sandoval as modified by Wollesen and Abel et al. teaches a method of applying an acaricide, pesticide, insecticide, or a combination thereof on an animal, said method comprising: applying said acaricide, pesticide, insecticide, or a combination thereof (Sandoval: abstract) to each of said at least one horizontal applicator (Sandoval: (31)) of said bait station system of claim 1 (Sandoval: paragraph [0024]); placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); and placing an attractant in said bait station system (Wollesen: feed 
Regarding claim 11, Sandoval as modified by Wollesen and Abel et al. teaches (references to Wollesen) wherein said attractant is a salt block, mineral block, or feed (5).
Regarding claim 12, Sandoval as modified by Wollesen and Abel et al., as discussed so far, does not explicitly teach wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof.  
In addition to the above, Abel et al. teaches wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, 
Regarding claim 13, Sandoval as modified by Wollesen and Abel et al. teaches a method of killing insects, ticks, and other pests that live on or in an animal, said method comprising: applying an acaricide, pesticide, insecticide, or a combination thereof (Sandoval: abstract) to each of said at least one horizontal applicator (Sandoval: (31)) of said bait station system of claim 1 (Sandoval: paragraph [0024]); placing an attractant in said bait station system (Wollesen: feed (5)); and placing said bait station system in an area where said animal lives (Abel et al.: col. 2, lines 19-26); wherein when said animal accesses said bait station system, said acaricide, pesticide, insecticide, or a combination thereof kills said insects, ticks, and other pests that live on or in said animal (Sandoval: abstract).
Regarding claim 14, Sandoval as modified by Wollesen and Abel et al. teaches (references to Wollesen) wherein said attractant is a salt block, mineral block, or feed (5).
Regarding claim 15, Sandoval as modified by Wollesen and Abel et al., as discussed so far, does not explicitly teach wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, 
In addition to the above, Abel et al. teaches wherein said acaricide, pesticide, and insecticide are selected from the group consisting of permethrin, fenvalerate, cypermethrin, flucythrinate, fluvalinate, flumethrin, cyfluthrin, cyhalothrin, deltamethrin, abamectin, doramectin, eprinomectin, ivermectin, selamectin, milbemectin, milbemycin, moxidectin, amitraz, lindane, methoxychlor, chloropyrifos, coumaphos, crotoxyphos, cydectin, diazinon, dichlorvos, dioxathion, famphur, fenthion, naled, malathion, phosmet, ronnel, tetrachlorvonphos, pirimophos methyl, carbaryl, bendiocarb, propoxur, chlordimeform, a mixture of piperonyl butoxide and permethrin or pyrethroid pesticides, and a combination thereof (col. 8, lines 14-21 references amitraz). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insecticide of Sandoval modified by Wollesen and Abel et al. with the specific insecticide of amitraz as taught by Abel et al. in order to provide a well-known, commercially available insecticide as a design choice.
Regarding claim 16, Sandoval as modified by Wollesen and Abel et al. teaches wherein said flexible joint (Wollesen: (2)) enables said at least one vertical pole-type support (Sandoval: (6) and (7)) and said at least one horizontal applicator (Sandoval: (31)) to return to their original position and shape (Wollesen: Fig. 1; flexible mounting . 
Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval (US 2019/0104703) in view of Wollesen (US 9567803) and Abel et al. (US 8056513) and further in view of Wilson (US 882985).
Regarding claim 4, Sandoval as modified by Wollesen and Abel et al. does not explicitly teach the bait station system further comprising a detachable, absorbent material on said at least one horizontal applicator. 
Wilson teaches a detachable, absorbent material (6) on said at least one horizontal applicator (page 1, lines 62-76, wick on horizontal portion of cover is applicator). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Sandoval modified by Wollesen and Abel et al. with the detachable, absorbent material on said at least one horizontal applicator as is taught by Wilson in order to provide an insecticide to be applied while the animal is feeding. 
Regarding claim 7, Sandoval as modified by Wollesen and Abel et al. teaches (references to Abel et al.) the bait station system further comprises one or more secondary openings (col.4, lines 24-29 disclose multiple openings from the bin). Sandoval as modified by Wollesen and Abel et al. does not explicitly teach the secondary openings containing absorbent material. 
 Wilson teaches an opening containing absorbent material (6) (page 1, lines 62-76, wick on cover of opening). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Sandoval modified by Wollesen and Abel et al. with the absorbent material as is taught by Wilson in order to provide an insecticide to be applied while the animal is moving through an opening. Please note in the combination, the opening is the second opening as taught by Abel et al.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sandoval (US 2019/0104703) in view of Wollesen (US 9567803) and Abel et al. (US 8056513) and further in view of Mann (US 3941096).
Regarding claim 5, Sandoval as modified by Wollesen and Abel et al. does not explicitly teach wherein said attractant is a mineral block or a salt block.
Mann teaches an attractant is a mineral block or a salt block (col. 1, lines 15-25 teaches a salt block as an attractant). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attractant in the bait station system of Sandoval modified by Wollesen and Abel et al. to have the attractant be a salt block as taught by Mann as an alternative that can repel moisture to remain edible in all weather conditions. 
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sandoval (US 2019/0104703) in view of Wollesen (US 9567803) and Abel et al. (US 8056513) and further in view of Shuler (US 988669).
Regarding claim 8, Sandoval as modified by Wollesen and Abel et al. does not explicitly teach the bait station system further comprising one or more tunnels. 
Shuler teaches one or more tunnels (page 2, lines 37-45 discloses pathways within enclosed spaces). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bait station system of Sandoval modified by Wolesen and Abel et al. with one or more tunnels as taught by Shuler in order to channel the animals through a chute, corrals, kennels, or similar structure towards or away from the bait station system.  
Regarding claim 9, Sandoval as modified by Wollesen, Abel et al., and Shuler teaches (references to Shuler) wherein said one or more tunnels contain material containing an acaricide, pesticide, insecticide, or a combination thereof (page 2, lines 37-45 discloses the patheways within enclosed spaces having the insecticide horizontal applicator suspended above). 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mann (US 2008/0127903) teaches an applicator and feeder for livestock. Cauthron (US 4459942) teaches an animal spraying apparatus. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643